J-A01039-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    BARBARA ROSMARIN, EXECUTRIX    :           IN THE SUPERIOR COURT OF
    FOR THE ESTATE OF GENE BARCLAY :                PENNSYLVANIA
    ROSMARIN                       :
                                   :
                   Appellant       :
                                   :
                                   :
              v.                   :
                                   :           No. 1132 EDA 2017
                                   :
    LAKPA YANJI SHERPA             :

                     Appeal from the Decree March 3, 2017
                 In the Court of Common Pleas of Bucks County
                      Orphans' Court at No(s): 2014-E0441


BEFORE:      LAZARUS, J., OTT, J., and PLATT, J.

MEMORANDUM BY OTT, J.:                              FILED AUGUST 20, 2018

        Barbara Rosmarin1, Executrix of the Estate of Gene Barclay Rosmarin

(Executrix), appeals from the decree entered March 3, 2017, in the Court of

Common Pleas of Bucks County, that denied her petition and “order to show

cause” filed against Lakpa Yanji Sherpa, wife of Gene Barclay Rosmarin

(Decedent). Specifically, the orphans’ court’s decree denied Executrix’s

“Petition to (1) Strike Lakpa Sherpa’s Claim to be Recognized as Decedent’s

Surviving Spouse because the Alleged Marriage between Lakpa Sherpa and

the Decedent is Fraudulent and therefore Void under 23 Pa.C.S.A. §

3304(a)(3)[,] and (2) Strike Lakpa Sherpa’s Claim Against Decedent’s Estate

____________________________________________


   Retired Senior Judge assigned to the Superior Court.

1   In the orphans’ court, Rosmarin’s surname is Nolan.
J-A01039-18




Pursuant to 20 Pa.C.S.A. § 2507(3) because Decedent’s Last Will and

Testament was Drafted in Contemplation of his Future Marriage to Lakpa

Sherpa,” as well as Executrix’s “Order to Show Cause,” requesting the

orphans’ court to strike Lakpa Sherpa’s spousal share claim pursuant to the

doctrine of unclean hands.2 In this appeal, Executrix presents multiple issues,

discussed below, in support of her contention that the orphans’ court erred in

its determination that Sherpa is entitled to pursue her spousal share of

Decedent’s estate.       We affirm on the basis of the orphans’ court’s sound

opinions, filed March 7, 2017, and May 26, 2017.

       The orphans’ court has fully set forth the facts and procedural history of

this case in both opinions, and we need not reiterate the background herein.

We simply state that Executrix is the ex-wife of Decedent. Decedent died

testate on June 10, 2014, having executed a Will, dated April 9, 1998.

Following his 1996 divorce from Rosmarin, Decedent married Sherpa in Nepal

in 2008, and he then returned to the United States. On January 22, 2014,

Sherpa entered the United States as a lawful permanent resident. Decedent

did not execute another will after his marriage to Sherpa.




____________________________________________


2 In the orphans’ court, Executrix withdrew her attempt to strike Sherpa’s
spousal share claim pursuant to 20 Pa.C.S. § 2507(3). See Orphans’ Court
Opinion, 3/7/2017, at 2.

                                           -2-
J-A01039-18




      On August 8, 2014, Executrix was granted Letters Testamentary.

Sherpa filed a spousal election against Decedent’s Will on January 18, 2014.

Subsequently, Executrix filed the above-mentioned petition and order to show

cause. Following entry of the orphans’ court’s March 3, 2017 decree, Executrix

filed this appeal.

      Executrix presents nine claims in her brief, as follows:

            1. Is it an abuse of discretion to go against the weight of the
      evidence to disregard authenticated, admitted and highly
      probative documentary evidence and to accept as true self-
      serving testimony from an interested party with an established
      history of making material misrepresentations?

            2. Is it an abuse of discretion/reversible error for a court to
      erroneously hold that there was no testimony establishing the
      prima facie case when admissible testimony from an uninterested,
      non-party witness establishing the prima facie case was relied
      upon by the court and cited to in its decision?

              3. Is it an abuse of discretion to refuse to admit affidavits
      submitted to United States Citizenship and Immigration Services
      by a party witness and her cousin, who is also a witness, under
      the doctrine of completeness and Pa.R.E. 106 when the affidavits
      that     were      highly   probative    and    exposed     material
      misrepresentations made under oath during the pendency of this
      litigation?

            4. Is it an abuse of discretion for a court of equity to
      disregard the doctrine of unclean hands to grant relief to a
      deceitful party that advanced its position by lying about material
      facts to influence the outcome of the matter in controversy that
      affects the relationship of the parties?

            5. Is it an abuse of discretion for a court of equity to refuse
      to invoke the doctrine of unclean hands when it is shown by

                                      -3-
J-A01039-18




       documentary evidence, sworn statements and judicial admissions
       that a party to the litigation lied to United States Citizenship and
       Immigration Services, committed perjury and suborned perjury
       regarding elements central to the matter in controversy?

             6. Does 23 Pa.C.S.A. § 3304(a)(3) authorize the orphans’
       court to annul a void marriage fraudulently undertaken solely to
       defraud United States Citizenship and Immigration Services based
       upon the parties’ lack of capacity to consent to a marriage that is
       void for illegality.

             7. Is a marriage void where both of the parties lacked
       capacity to consent to the marriage because it was entered into
       solely for an illegal purpose in express violation of federal statute?

             8. Does a court’s use of dicta from In Interest Of Miller,
       301 Pa. Super. 511, 448 A.2d 25 (1982) to constrain the clear and
       unequivocal language of 23 Pa.C.S.A. § 3304(a)(3) violate
       principles of statutory interpretation?

              9. Can a state court decide whether to annul a marriage that
       is void for illegality if it violates a federal statute?

Executrix’s Brief at 5-7.3

       Our standard of review is well settled:

       When an appellant challenges a decree entered by the [o]rphans’
       [c]ourt, our standard of review “requires that we be deferential to
       the findings of the [o]rphans' [c]ourt.”

       [We] must determine whether the record is free from legal error
       and the court's factual findings are supported by the evidence.
       Because the [o]rphans’ [c]ourt sits as the fact-finder, it
       determines the credibility of the witnesses and, on review, we will
       not reverse its credibility determinations absent an abuse of that
       discretion. However, we are not constrained to give the same
____________________________________________


3 Executrix timely complied with the order of the orphans’ court to file a
Pa.R.A.P. 1925(b) statement of errors complained of on appeal.

                                           -4-
J-A01039-18




      deference to any resulting legal conclusions. Where the rules of
      law on which the court relied are palpably wrong or clearly
      inapplicable, we will reverse the court’s decree.

In re Staico, 143 A.3d 983, 987 (Pa. Super. 2016) (citations omitted).

      The orphans’ court has thoroughly addressed the claims raised in this

appeal in its March 7, 2017 opinion filed in conjunction with the March 3, 2017

decree, and its May 26, 2017 Pa.R.A.P. 1925(a) opinion. See Orphans’ Court

Opinion, 3/7/2017 (rejecting Executrix’s theories (1) that the Decedent and

Sherpa’s marriage was void pursuant to 23 Pa.C.S. § 3304(a)(3); (2) that the

marriage should be deemed void ab initio due to the fact it was an allegedly

illegal contract that violates the federal immigration law codified at 8 U.S.C. §

1325(c); and (3) that Sherpa should be denied her spousal share due to

unclean hands). See also Orphans’ Court Opinion, 5/26/2017 (finding (1)

certain issues raised in Executrix’s concise statement were too vague to

warrant review; (2) the orphans’ court properly denied Executrix’s request to

submit affidavits of Sherpa’s mother, daughter, cousin and the Decedent

because the affidavits could not be properly authenticated and the affidavits

themselves constituted inadmissible hearsay; and (3) the orphans’ court

properly sustained Sherpa’s objection to the testimony of Lynne Jones,

Decedent’s cousin, where no hearsay exception applied.




                                      -5-
J-A01039-18




      Based on our review of the orphans’ court’s opinion, we find the orphans’

court properly rejected Executrix’s       claims, and further      discussion is

unnecessary, in all but one respect. Specifically, we address the following

contention:

      [T]he Orphans’ Court passed on ruling whether a marriage should
      be deemed void because it was an illegal agreement to circumvent
      federal immigration law. The Court reasoned that ruling on this
      basis would infringe on the federal judiciary’s exclusive jurisdiction
      over immigration matters. This too was reversible error.

                                      ****

      It was an error of law for the [o]rphans’ [c]ourt, which had the
      exclusive power to annul marriages in Pennsylvania, to pass on
      whether the agreement to marry in order to circumvent
      immigration laws violated a statute and is therefore an illegal
      agreement that is void ab initio.

Executrix’s Brief, at 58-59.

      In the orphans’ court, Executrix claimed Decedent and Sherpa had

committed marriage fraud under 8 U.S.C. § 1325(c), which provides:

      Any individual who knowingly enters into a marriage for the
      purpose of evading any provision of the immigration laws shall be
      imprisoned for not more than 5 years, or fined not more than
      $250,000, or both.

8 U.S.C. § 1325(c).

      The orphans’ court rejected this argument, explaining:

      In assessing [Executrix’s] argument that Decedent and [Sherpa’s]
      marriage should be deemed void because it was an illegal
      agreement to circumvent federal immigration law, initially we find


                                      -6-
J-A01039-18




     that [Executrix’s] invocation of 8 U.S.C.A. § 1325(c) as a basis for
     invalidating the marriage between Decedent and [Sherpa] raises
     jurisdictional concerns. Federal immigration law vests the federal
     district courts with exclusive jurisdiction of all determinations
     under 8 U.S.C.A. § 1325(c),4 which is in line with the general
     principle that “[i]mmigration is a matter of exclusive federal
     jurisdiction.”    See 8 U.S.C.A. § 1329 (West); Ruiz v.
     Unemployment Comp. Bd. of Review, 911 A.2d 600, 603 (Pa.
     Commw. Ct. 2006).

        ____________________________________________________


        4 It should be noted that if we were to accept [Executrix’s]
        theory that the marriage between Decedent and [Sherpa]
        was nothing more than a contract between them to violate
        U.S.C.A. § 1325(c), then we would thereby in practicality be
        making the determination that Decedent and [Sherpa] did
        in fact violate U.S.C.A. § 1325(c). Further, we also note
        that as a criminal statute, such a finding of culpability under
        U.S.C.A. § 1325(c) would require a higher burden of proof
        of being proven beyond a reasonable doubt. See United
        States v. Islam, 418 F.3d 1125, 1127 (10th Cir. 2005) (On
        appeal the issue was “whether a reasonable jury could have
        found Defendant guilty of marriage fraud beyond a
        reasonable doubt.”).
        ____________________________________________________



     We believe, therefore, that ruling on this basis in the present case
     would infringe on the federal judiciary’s exclusive jurisdiction over
     immigration matters.5
        ____________________________________________________


        5 In this context [Executrix] almost exclusively cites to
        federal cases, the majority of which involve prosecution by
        the United States government. See [Executrix’s] Proposed
        Findings of Fact and Conclusions of Law as to Lakpa
        Sherpa’s Unclean Hands and Void Marriage, pp. 42-44.
        ____________________________________________________




                                        -7-
J-A01039-18




Orphans’ Court Opinion, 3/7/2017, at 12. We agree with the orphans’ court’s

analysis.

        Contrary to the argument of Executrix, the orphans’ court did not “pass”

on the issue of whether Decedent and Sherpa committed marriage fraud under

8 U.S.C. § 1325(c). Rather, the orphans’ court recognized it had no authority

to question the federal immigration decision to allow Sherpa to enter this

country as Decedent’s wife.         See Orphans’ Court Opinion, 3/7/2017, at 3

(stating that that Sherpa was admitted as a lawful permanent resident “after

going through the federal immigration process, which included a review of all

of the relevant marriage documents”).

        The record discloses the following facts.4 In September, 2008, Decedent

and Sherpa married in Katmandu, Nepal. On November 30, 2008, Decedent

filed a United States Citizenship and Immigration Services (USCIS) form, “I-

130, Petition for Alien Relative,” for a visa for Sherpa, as his wife. On April

27, 2009, USCIS notified Decedent the petition was approved, and had been

forwarded to the Department of State’s National Visa Center (NVC) for

completion of the visa processing steps. Thereafter, Sherpa was determined



____________________________________________


4   See Exhibits E-32, “Immigration Papers,” and E-33, “Approval Notice.”




                                           -8-
J-A01039-18




to be inadmissible under the Immigration and Nationality Act (INA),5 but not

on the grounds that she was not a spouse. Sherpa filed for a waiver of grounds

of inadmissibility, which was ultimately approved in May, 2013, and in

January, 2014, she arrived and was admitted to the United States as

Decedent’s wife for lawful permanent residence.

        Executrix asked the orphans’ court to conclude the marriage of Decedent

and Sherpa was void as illegal in violation of 8 U.S.C. § 1325(c), regarding

marriage fraud for the purpose of evading United States immigration laws.

The orphans’ court properly declined to do so.

        Immigration is the subject of federal, not state, law. The INA allows

citizens to file Form I-130 to petition for immediate relative status on behalf

of their alien spouses so that the alien spouses may immigrate to the United

States.    See 8 U.S.C. § 1154(a)(1)(A)(i). The term “immediate relatives”

includes the “children, spouses, and parents of a citizen of the United States.”

§ 1151(b)(2)(A)(i).        Here, USCIS approved the I-130 petition filed by

Decedent for Sherpa, as his wife.

        Section 1325(c), upon which Executrix relies, is a federal criminal

provision, and Section 1329 expressly grants to United States district courts


____________________________________________


5   See 8 U.S.C. § 1101 et seq.


                                           -9-
J-A01039-18




jurisdiction of “all causes brought by the United States that arise under the

provisions of this title” and provides that “[i]t shall be the duty of the United

States attorney of the proper district to prosecute every such suit when

brought by the United States.”        8 U.S.C. § 1329. To the extent that Executrix

seeks to invalidate the Decedent and Sherpa’s marriage on the basis of

Section 1325(c), she is requesting the orphans’ court to interfere with a

“binding” decision of USCIS, and indirectly intrude into the jurisdiction of the

federal court regarding a Section 1325(c) issue. See Ruiz v. Unemployment

Comp. Bd. Of Review, supra, 911 A.2d at 603 (holding “where the USCIS

denies or revokes an alien’s work authorization, the determination is binding

on the states and can be assailed only before a federal agency or in a federal

court.”).6, 7


____________________________________________


6We note that “[t]his Court is not bound by decisions of the Commonwealth
Court[,]” however, we may consider their decisions as persuasive authority
when appropriate. Petow v. Warehime, 996 A.2d 1083, 1089 n.1 (Pa. Super.
2010) (quotation omitted).
7 In Ruiz, the claimant sought unemployment benefits and contended the
expiration of his green card did not render him legally unavailable for work
during the period February 18 to March 18, 2006. The claimant argued that
because he had applied twice to USCIS for renewal of his green card before it
expired, he should not have been denied benefits available under
Pennsylvania’s Unemployment Compensation Law. Id., 911 A.2d at 603. The
Ruiz Court found the USCIS determinations electing not to process two green
card renewal requests filed by the claimant were “binding.” Id. at 605



                                          - 10 -
J-A01039-18




       While we acknowledge the difficult facts of this case and that equity

principles apply in orphans’ court proceedings, we agree with the orphans’

court that “ruling on this basis in the present case would infringe on the federal

judiciary’s exclusive jurisdiction over immigration matters.” Orphans’ Court

Opinion, 3/7/2017, at 12. A determination that the marriage of Decedent and

Sherpa was an illegal contract to circumvent immigration law would

impermissibly make a finding that is strictly within federal jurisdiction.

       Decree affirmed.8

       Judge Lazarus joins this memorandum.

       Judge Platt files a dissenting memorandum.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/20/18


____________________________________________


(emphasis supplied). In addition, the claimant’s green card automatically
expired on February 2, 2006. Id. The Ruiz Court concluded the claimant was
ineligible for unemployment compensation benefits because he “could not
accept employment, and employers could not hire, recruit, or continue to
employ him during the period he sought benefits.” Id.
8In the event of further proceedings, the parties are directed to attach copies
of the orphans’ court’s March 7, 2017, and May 26, 2017 opinions to this
memorandum.

                                          - 11 -
J-A01039-18




              - 12 -
                                                       Received 4/22/2017 10:46:44      AMY:4044         0/Eriktfeff2 f3ZIFIM


                                                               Filed 4/22/2017 10:46:00 AM Superior Court Eastern District
                                                                                                         1132 EDA 2017

          IN THE COURT OF COMMON PLEAS OF BUCKS COUNTY,
                                                        PENNSYLVANIA
                             ORPHANS' COURT DIVISION

           In re: ESTATE OF GENE B. ROSMARIN,              :

                   Deceased                                :     No. 2014-0441


                                                DECREE
           AND NOW, this           3 c'6   day of March, 2017, upon consideration of Petitioner

   Barbara Nolan's Petition to (1) Strike Lakpa Sherpa's Claim to be
                                                                     Recognized as Decedent's
   Surviving Spouse because the Alleged Marriage between Lakpa Sherpa and
                                                                          Decedent is
   Fraudulent and therefore Void under 23 Pa.C.S.A.    §   3304(a)(3)[] and (2) Strike Lakpa Sherpa's
   Claim Against Decedent's Estate Pursuant to 20 Pa.C.S.A.         §   2507(3) because Decedent's Last
   Will and Testament was Drafted in Contemplation of his Future
                                                                 Marriage to Lakpa Sherpa, and
  Petitioner's "Order to Show Cause" requesting that the Court strike Respondent
                                                                                 Lakpa Sherpa's
  spousal share claim pursuant to the doctrine of unclean hands, and the
                                                                         responses thereto, and
  after an extensive hearing in this matter, it is hereby ORDERED and
                                                                      DECREED that said
  Petition and the relief sought in Petitioner's "Order to Show Cause" are
                                                                           DENIED and
  DISMISSED. Respondent Lakpa Sherpa shall be entitled to pursue her spousal
                                                                             share of
  Decedent's estate.



                                                BY THE COURT:



 N.B. It is your responsibility                                                 ,L21,
to notify all interested parties                C. THEODORE FRITSCH, JR., ADMN. J.
    of the above action.
      IN THE COURT OF COMMON PLEAS OF BUCKS COUNTY, PENNSYLVANIA
                         ORPHANS' COURT DIVISION

        In re: ESTATE OF GENE B. ROSMARIN,             :

                  Deceased                             :   No. 2014-0441


                                    MEMORANDUM OPINION

         Currently before the Court are two separate requests for relief seeking to strike the

 spousal share claim filed by Respondent Lapka Sherpa (hereinafter sometimes referred to as

 "Respondent") against the estate of the Decedent Gene B. Rosmarin (hereinafter sometimes

referred to as "Decedent"), which were filed by the Petitioner Barbara Nolan (hereinafter

sometimes referred to as "Petitioner") on January 30, 2015, and June 22, 2015. Petitioner is the

ex-wife of the Decedent and the executrix of his estate. Petitioner now seeks to have the Court

either: (1) annul the marriage between Decedent and his second -wife, Respondent Lakpa Sherpa,

on the basis of Petitioner's allegations that the marriage between Decedent and Respondent was

a "sham" in order to perpetrate immigration fraud or (2) strike Respondent's claim for her

elective share of the Decedent's estate under the doctrine of unclean hands.

BACKGROUND

       On January 30, 2015, Petitioner filed a document entitled: Petition to (1) Strike Lakpa

Sherpa's Claim to be Recognized as Decedent's Surviving Spouse because the Alleged Marriage

between Lakpa Sherpa and Decedent is Fraudulent and therefore Void under 23 Pa.C.S.A.            §


3304(a)(3); and (2) Strike Lakpa Sherpa's Claim Against Decedent's Estate Pursuant to 20

Pa.C.S.A.   §   2507(3) because Decedent's Last Will and Testament was Drafted in Contemplation

of his Future Marriage to Lakpa Sherpa. On June 22, 2015, Petitioner filed a document titled

"Order to Show Cause" in which she requested that the Court strike Respondent's spousal share
  claim with prejudice pursuant to her allegation that Respondent is in violation of the doctrine of

  unclean hands. We held an eight -day hearing in this matter, with substantive hearing dates

  spanning from September 29, 2015, through October 26, 2016. On January 30, 2017, the parties

 submitted proposed findings of fact and conclusions of law. In "Petitioner's Proposed Findings

 of Fact and Conclusions of Law as to Lakpa Sherpa's Unclean Hands and Void Marriage,"

 Petitioner indicated that she was withdrawing her attempt to strike Respondent's spousal share

 claim pursuant to 20 Pa.C.S.A.    §   2507(3).

            Decedent Gene B. Rosmarin died on June 10, 2014. Decedent died with a Last Will and

 Testament dated April 9, 1998, which appointed his ex-wife, Petitioner Barbara Nolan, executrix

 of his estate and left her the entirety of the rest, residue, and remainder of his estate. See

 Decedent's Last Will and Testament dated April 9, 1998. Decedent's Last Will and Testament

 was drafted after his divorce from Petitioner, the Petitioner and Decedent having been divorced

 in 1996.

        After Decedent's divorce from Petitioner, Decedent engaged in a long-term relationship

with a Nepalese woman, Chopka Sherpa. N.T. 10/26/16, pp. 118-119; N.T. 9/28/16, p. 144.

Decedent and Chopka Sherpa remained in a relationship for several years, until eventually

Chopka no longer wished to pursue a romantic relationship with Decedent. N.T. 9/28/16, pp.

148-154. In 2002, Decedent met Respondent Lakpa Sherpa while he was on a trip to
                                                                                 Nepal with
Chopka. N.T. 7/15/16, p. 4. From the time they met, Respondent and Decedent stayed in touch,

with Chopka primarily helping to facilitate their communications. N.T. 7/15/16, pp.
                                                                                    9-10.
Testimony was elicited that Decedent often expressed feelings of being lonely and depressed,

and he was in search of companionship. N.T. 9/28/16, pp. 53-54, 86, 168-169; N.T. 9/29/15, p.

126, 161-162. Decedent wanted the comfort and security that he associated with
                                                                               marriage. N.T.



                                                  2
 9/29/15, p. 126. Eventually, Decedent expressed to his mother and his sister his desire to 'marry

 Respondent. N.T. 9/29/15, pp. 126, 161-162. However, Decedent's children were not made

 aware of Respondent, nor Decedent's intention to remarry. N.T. 9/28/16, pp. 126-127, N.T.

 9/29/15, pp. 211, 219-220. In describing the progression of her relationship with Decedent,

 Respondent stated: "he loved me and I had small kids[,] he was very good to the kids and he

 loves me and cared for me[,] [s]o I decided to get married to him." N.T. 7/15/16, pp. 10-11. On

 September 29, 2008, while Decedent was in Nepal, Respondent and Decedent entered into a

 marriage. N.T. 7/15/16, p. 11. Respondent and Decedent "[f]irst        []   got married traditionally in

 [Nepalese] culture and then after that   []   went to the government office and got [their] marriage

 registered." N.T. 7/15/16, p. 11. A copy of Decedent and Respondent's marriage certificate was

 entered as an exhibit at trial. N.T. 5/6/16, pp. 27-28.

        On January 22, 2014, after going through the federal immigration process, which

included a review of all of the relevant marriage documents, Respondent entered the United

States as a lawful permanent resident. N.T. 7/15/16, pp. 44-46. Respondent currently maintains

her status as a lawful permanent resident. N.T. 7/15/16, pp. 44-46. While living in the United

States during the time Decedent was alive, Respondent did not reside with Decedent on a

continual basis, and would spend a majority of the week in New York, where she was able to

find work. N.T. 5/6/16, pp. 31-47; N.T. 7/15/16, p. 47. However, Decedent did hold

Respondent out to be his wife, naming her as a beneficiary for his work benefits, and expressing

his desire to be with her to his doctor. N.T. 7/15/16, pp. 66-69; see Exhibits E-33 and E-35.

Although Decedent's tax preparer stated Decedent had once mentioned the prospect of divorce to

him, from the time of Respondent's arrival, neither Decedent nor Respondent took any

affirmative steps towards obtaining a divorce. N.T. 9/29/15, pp. 19, 25.



                                                      3
        On May 10, 2014, Decedent suffered a serious accident that resulted in his hospitalization

 and his placement on life support. N.T. 7/14/16, p. 22, N.T. 9/29/15, pp. 219-220. Petitioner and

 Decedent and Petitioner's children claim they were not aware of Respondent's marriage to

 Decedent until her involvement at the hospital following Decedent's accident. N.T. 9/28/16, pp.

 126-127, N.T. 9/29/15, pp. 211, 219-220. However, Decedent had a somewhat estranged and

distant relationship in recent years with his children and Petitioner. N.T. 9/28/16, pp. 147-159;

N.T. 7/13/16, pp. 97-98; N.T. 10/26/16, p. 119. Ultimately, the hospital recognized Respondent

as the legal wife of Decedent, and as such granted her decision -making authority. N.T. 7/15/16,

p. 87, see Exhibit E-35.   On June 10, 2014, Decedent passed away.

        On August 8, 2014, Petitioner was granted Letters Testamentary in regard to Decedent's

estate. See August 8, 2014, Decision and Decree issued by the Register of Wills, Docket No.

2014-01469. Respondent filed her spousal election against Decedent's Will on November 18,

2014. Thereafter, Petitioner initiated the present attempts to disallow Respondent's spousal

share claim.

DISCUSSION

       We will discuss below both of Petitioner's theories of relief for striking Respondent's

spousal share claim; to wit, the marriage being void pursuant to 23 Pa.C.S.A.   §   3304(a)(3) and

Respondent's conduct being in violation of the doctrine of unclean hands.

       At the outset, it is necessary to address the meaning of a marriage under Pennsylvania

law, and whether what transpired between Decedent and Respondent can be recognized as a

prima facie marriage. "Marriage in Pennsylvania is a civil contract by which a man and a

woman take each other for husband and wife." In re Manfredi's Estate, 399 Pa. 285, 291, 159
A.2d 697, 700 (1960). "The validity of a marriage is to be determined by the law of the place



                                                4
 where it was celebrated;      if valid there, it is valid everywhere."1 Phillips v. Gregg,          1840 WL
3833, at *I (Pa. 1840). In the present case, the record reflects that Decedent and Respondent

 entered into a marriage in Nepal, and their marriage was recognized as valid by the Nepalese

 government, as evidenced by their marriage certificate. N.T. 5/6/16, pp. 26-28; see Exhibit E-16.

 The record establishes that Decedent and Respondent received a marriage certificate from the

 Nepalese government and had a ceremonial wedding pursuant to Nepalese and Buddhist

 customs.2 N.T. 5/6/16, pp. 26-28; N.T. 7/15/16, p. 11; see Exhibit E-16. Accordingly, based

 upon the previously stated principles and the evidence of record, we find that a prima facie

marriage between Decedent and Respondent has been established. We now must look at the

ramifications of this determination.

         Pursuant to 20 Pa. Stat. and Cons. Stat. Ann.          §   2507(3):

         Wills shall be modified upon the occurrence of any of the following circumstances,
         among others:

                  (3) Marriage. --If the testator marries after making a will, the surviving spouse
                  shall receive the share of the estate to which he would have been entitled had the
                  testator died intestate, unless the will shall give him a greater share or unless it
                  appears from the will that the will was made in contemplation of marriage to the
                  surviving spouse.




  We do recognize that there is an exception to this general principle when a foreign marriage is repugnant to the
public policy of the Commonwealth of Pennsylvania. See Corn, v. Custer, 145 Pa. Super. 535, 540, 21 A.2d 524,
526 (1941) ("An exception to the general rule, however, is ordinarily made in the case of marriages repugnant to the
public policy of the domicile of the parties, in respect of polygamy, incest, or miscegenation, or otherwise contrary
to its positive laws.").
  Pennsylvania now only recognizes ceremonial marriages for any marriage entered into in the Commonwealth after
January 1, 2005, and "[a] ceremonial marriage is a wedding or marriage performed by a religious or civil authority
with the usual or customary ceremony or formalities." In re Manfredi's Estate, 399 Pa. 285, 291, 159 A.2d 697, 700
(1960); see Elk Mountain Ski Resort, Inc. v. Workers' Comp. Appeal Bd., 114 A.3d 27, 32-33 (Pa. Commw. Ct.
2015) ("The legislature [] amended Section 1103 of the Marriage Law, 23 Pa.C.S. § 1103, effective January 24,
2005, statutorily abolishing common law marriages in Pennsylvania. Section 1103 provides: 'No common-law
marriage contracted after January 1, 2005, shall be valid. Nothing in this part shall be deemed or taken to render any
common-law marriage otherwise lawful and contracted on or before January 1, 2005, invalid." (quoting 23 Pa.C.S. §
1103)); see also In re Manfredi's Estate, 399 Pa. 285, 291, 159 A.2d 697, 700 (1960) ("There [used to be] two kinds
of marriage: (1) ceremonial; and (2) common law.").


                                                          5
20 Pa.-Stat. and Cons. Stat. Ann.     §   2507(3) (West). Under the laws of intestate succession, as set

forth under 20 Pa. Stat. and Cons. Stat. Ann.       §   2102(4):

           The intestate share of a decedent's surviving spouse is:

                   (4) If there are surviving issue of the decedent one or more of whom are not issue
                   of the surviving spouse, one-half of the intestate estate.

20 Pa. Stat. and Cons. Stat. Ann.     §   2102(4) (West). Further, under 20 Pa. Stat. and Cons. Stat.

Ann.   §   2203:

            (a) Property subject to election. --Except as provided in subsection (c), when a married
            person domiciled in this Commonwealth dies, his surviving spouse has a right to an
            elective share of one-third of the following property:
                    (I) Property passing from the decedent by will or intestacy.
                    (2) Income or use for the remaining life of the spouse of property conveyed by the
                    decedent during the marriage to the extent that the decedent at the time of his
                    death had the use of the property or an interest in or power to withdraw the
                    income thereof.
                    (3) Property conveyed by the decedent during his lifetime to the extent that the
                    decedent at the time of his death had a power to revoke the conveyance or to
                    consume, invade or dispose of the principal for his own benefit.
                    (4) Property conveyed by the decedent during the marriage to himself and another
                    or others with right of survivorship to the extent of any interest in the property
                   that the decedent had the power at the time of his death unilaterally to convey
                    absolutely or in fee.
                    (5) Survivorship rights conveyed to a beneficiary of an annuity contract to the
                    extent it was purchased by the decedent during the marriage and the decedent was
                   receiving annuity payments therefrom at the time of his death.
                   (6) Property conveyed by the decedent during the marriage and within one year of
                   his death to the extent that the aggregate amount so conveyed to each donee
                   exceeds $3,000, valued at the time of conveyance.
           In construing this subsection, a power in the decedent to withdraw income or principal, or
           a power in any person whose interest is not adverse to the decedent to distribute to or use
           for the benefit of the decedent any income or principal, shall be deemed to be a power in
           the decedent to withdraw so much of the income or principal as is subject to such power,
           even though such income or principal may be distributed only for support or other
           particular purpose or only in limited periodic amounts.
           (b) Property not subject to election. --The provisions of subsection (a) shall not be
           construed to include any of the following except to the extent that they pass as part of the
           decedent's estate to his personal representative, heirs, legatees or devisees:
                   (1) Any conveyance made with the express consent or joinder of the surviving
                   spouse.



                                                        6
                  (2) The proceeds of insurance, including accidental death benefits, on the life of '-
                 the decedent.
                  (3) Interests under any broad -based nondiscriminatory pension, profit sharing,
                 stock bonus, deferred compensation, disability, death benefit or other such plan
                 established by an employer for the benefit of its employees and their
                 beneficiaries.
                 (4) Property passing by the decedent's exercise or nonexercise of any power of
                 appointment given by someone other than the decedent.
         (e) Nonapplicability.--Pursuant to 23 Pa.C.S. § 3323(d.1) (relating to decree of court),
         this section shall not apply in the event a married person domiciled in this
         Commonwealth dies during the course of divorce proceedings, no decree of divorce has
         been entered pursuant to 23 Pa.C.S. § 3323 and grounds have been established as
         provided in 23 Pa.C.S. § 3323(g).

20 Pa. Stat. and Cons. Stat. Ann.      §   2203 (West).

         In that Decedent died testate with a Last Will and Testament which did not mention

Respondent, if we were to find that Respondent entered into a valid marriage with Decedent and

that Respondent's conduct has not barred her from relief under the doctrine of unclean hands,

then Respondent would be entitled to either one-half of Decedent's estate pursuant to 20 Pa. Stat.

and Cons. Stat. Ann.     §   2507(3) and 20 Pa. Stat. and Cons. Stat. Ann.   §   2102(4), or her elective

share pursuant to 20 Pa. Stat. and Cons. Stat. Ann.         §   2203.

    I)       Void Marriage

         Petitioner urges us to find the marriage between Decedent and Respondent void pursuant

to 23 Pa.C.S.A.   §   3304(a)(3), and, as set forth in Petitioner's proposed conclusions of law,

additionally asserts the theory that since the marriage between Decedent and Respondent is

alleged to have been entered into for the purpose of contravening federal immigration law, than it

must be deemed void ab initio. We will address each of the theories Petitioner asserts as a basis

for finding the marriage between Decedent and Respondent void.

            a. 23 Pa.C.S.A. 4 3304(0(3)

         Under 23 Pa. Stat. and Cons. Stat. Ann.      §   3304(a)(3):



                                                      7
              (a) General rule. --Where there has been no confirmation by cohabitation following the
              removal of an impediment, the supposed or alleged marriage of a person shall be deemed
              void in the following cases:
                      (3) Where either party to such marriage was incapable of consenting by reason of
                      insanity or serious mental disorder or otherwise lacked capacity to consent or did
                      not intend to consent to the marriage.

    23 Pa. Stat. and Cons. Stat. Ann.     §   3304(a)(3) (West). "There is         the presumption of sanity and

    the presumption of the legality of the marriage, which presumptions can be overcome only by

    presentation of clear evidence that defendant was not capable at the time of the marriage

    ceremony to understand the nature of the marriage contract and its consequent effect." DeMedio

    v.   DeMedio, 215 Pa. Super. 255, 269, 257 A.2d 290, 298 (1969). "The burden of overcoming

    such presumption is upon the party attacking the validity of the marriage." Id. (internal citation

    omitted). "The general rule is that a marriage valid where contracted is valid everywhere and

    this rule has long been upheld in this state." Com.        v.   Custer, 145 Pa. Super. 535, 539, 21 A.2d
524, 526 (1941). Under 23 Pa. Stat. and Cons. Stat. Ann.            §   3304(a)(3), "a marriage [is] void

    only where one of the parties lacked capacity to consent or did not intend to assent to the

marriage."3 In Interest ofMiller, 301 Pa. Super. 511, 524-25, 448 A.2d 25, 31-32 (1982)

    (internal citations and quotation marks omitted)." "The reason or motive underlying the decision

to marry is not relevant to a finding of the [i]ntention to marry." In re Gower's Estate, 445 Pa.
554, 557, 284 A.2d 742, 744 (1971).

             In In Interest of Miller, 301 Pa. Super. 511, 524-25, 448 A.2d 25, 31-32 (1982), the

Superior Court shed light on the high bar for voiding a marriage pursuant to 23 Pa. Stat. and

Cons. Stat. Ann.      §   3304(a)(3). The Superior Court held that where "[t]he record here



3Although in In Interest of Miller, 301 Pa. Super. 511, 524-25, 448 A.2d 25, 31-32 (1982) the Superior Court of
Pennsylvania was specifically referencing the former statute on the issue, 23 P.S. § 204, it should be noted that 23
23 P.S. § 204(a)(3) and 23 Pa. Stat, and Cons. Stat. Ann. § 3304(a)(3) are essentially identical. See Jeffco v. Jeffco,
No. 402 WDA 2013, 2014 WL 10988175, at *5 (Pa. Super. Ct. Jan. 14, 2014) ("While Miller cited to former section
205(b) of the Divorce Code, the present section 3305 contains similar language.").

                                                           8
establishe[d]   .   .   .   [the couple's] intention to many[,] [t]he fact-   .   that [the couple's] motive was

to avoid prosecution could not render invalid their otherwise valid               .   .   .   marriage." In Interest of

Miller, 301 Pa. Super. 511, 521, 448 A.2d 25, 29-30 (1982) (emphasis original). In establishing

that an improper motive will not be used as grounds to collaterally invalidate an otherwise proper

marriage, the Superior Court stated that "[t]he lower court's finding that [the husband's] sole

purpose was to practice a fraud upon this Court and upon [the wife] does not bring the marriage

within [what is now Section 3304(a)(3)1" Id. The Superior Court emphasized that 23 Pa. Stat.

and Cons. Stat. Ann.           §   3304(a)(3), "makes a marriage void only where one of the parties 'lacked

capacity to consent or did not intend to [consent]' to the marriage[, and] [s]ince                     []   neither party

lacked capacity and both intended to assent, the section [was] inapplicable." Id.

       In the instant case, the record does not support a finding that the marriage between

Decedent and Respondent is void pursuant to 23 Pa. Stat. and Cons. Stat. Ann.                          §   3304(a)(3).

The record is completely devoid of any evidence speaking to either Decedent's or Respondent's

mental capacity or status at the time of their marriage in Nepal. To the contrary, there is

evidence in the record indicating that both Decedent and Respondent had the present intent and

capacity to consent to their marriage. Decedent expressed a desire to be married to Respondent.

See N.T. 9/29/15, p. 126. Prior to marrying Respondent in Nepal, Decedent informed his mother

that he intended to marry Respondent, and also told his sister about Respondent. See N.T.

9/29/15, pp. 130-131, 161-162. Respondent testified regarding her intention to marry Decedent,

and her reasons for doing so. See N.T. 7/15/16, pp. 10-11.

       Further, given the general rule that a "marriage valid where contracted is valid

everywhere," and given the fact that Decedent and Respondent entered into a valid marriage

under Nepalese law, Respondent and Decedent enjoy "the presumption of sanity and the



                                                            9
 presumption Elf the legality-of the marriage." Com.              v.   Custer, 145 Pa. Super. 535;539, 21-A.2d

 524, 526 (1941); DeMedio       v.   DeMedio, 215 Pa. Super. 255, 269, 257 A.2d 290, 298 (1969).

 These presumptions bestowed upon Decedent and Respondent with respect to their marriage

 "can be overcome only by presentation of clear evidence that [they were] not capable at the time

 of the marriage ceremony to understand the nature of the marriage contract and its consequent

 effect," and the burden of establishing such evidence "is upon the party attacking the validity of

 the marriage." DeMedio v. DeMedio, 215 Pa. Super. 255, 269, 257 A.2d 290, 298 (1969). In

 this case, the record is devoid of any medical evidence that would suggest that either Decedent or

 Respondent was incapable of consenting to and understanding the consequences of their

 marriage. Further, as demonstrated in In Interest of Miller, even if Decedent and Respondent did

enter into their marriage for an allegedly fraudulent purpose, as asserted by Petitioner, the fact

that the "sole purpose was to practice a fraud     .   .   .   does not bring the marriage within [what is now

Section 3304(a)(3)1" In Interest of Miller, 301 Pa. Super. 511, 521, 448 A.2d 25, 29-30 (1982).

Just as in In Interest of Miller, the record in this case clearly establishes Decedent's and

Respondent's intention to marry, and even if their motive in getting married was questionable,

their motive alone cannot invalidate an otherwise valid marriage under 23 Pa. Stat. and Cons.

Stat. Ann.    §   3304(a)(3).

       Accordingly, we find Petitioner's argument that the marriage between Decedent and

Respondent should be deemed void pursuant to 23 Pa. Stat. and Cons. Stat. Ann.                 §   3304(a)(3)

lacks merit   .




              b. Illegal Contract

       In Petitioner's Proposed Findings of Fact and Conclusions of Law as to Lakpa Sherpa's

Unclean Hands and Void Marriage, Petitioner raises the additional argument that the marriage



                                                       10
    between Decedent and Respondent should be deemed void ab initio due to the fact that it was

    allegedly an illegal agreement which violates a provision of a statute, namely the federal

    immigration law codified at    8   U.S.C.A.   §   1325(c).

           "In Pennsylvania, marriage is a civil contract made between parties with the capacity so

to contract." In re Garges' Estate, 474 Pa. 237, 240, 378 A.2d 307, 308 (1977). "Proving the

existence of a marriage contract, except where it is entered into ceremonially, is difficult,

because it is likely to arise in an informal setting, where records are not kept." In re Garges'

Estate, 474 Pa. 237, 240-41, 378 A.2d 307, 309 (1977).

           There is a "general rule that an agreement between parties which violates a provision of a

statute, or which cannot be effectively performed without violating said statute, is illegal,

unenforceable, and void ab initio." Gramby v. Cobb, 282 Pa. Super. 183, 188, 422 A.2d 889,

892 (1980). It has been elaborated:

          Where a contract is found to be against public policy it cannot, under any circumstances,
          be made the basis of a cause of action. The law when appealed to will have nothing to do
          with it, but will leave the parties just in the condition in which it finds them. If they have
          fully executed their unlawful contract, the law will not disturb them in the possession of
          what each has acquired under it. If one has executed in whole or in part, the law turns a
          deaf ear when he pleads for its aid to compel the other to do as much.

Id. (internal citations omitted).

          Under federal law, it is a crime to enter into a marriage for the purpose of evading

federal immigration laws, with 8 U.S.C.A.             §   1325(c) stating:

          (c)   Marriage fraud
          Any individual who knowingly enters into a marriage for the purpose of evading any
          provision of the immigration laws shall be imprisoned for not more than 5 years, or fined
          not more than $250,000, or both.

8   U.S.C.A.    §   1325(c) (West). However, "kimmigration is a matter of exclusive federal

jurisdiction." Ruiz v. Unemployment Comp. Bd.                ofReview,   911 A.2d 600, 603 (Pa. Commw. Ct.



                                                            11
 2006). With regard to judicial determinations under                8   U.S.C.A.   §   1325(c), federal immigration

 law establishes:

          The district courts of the United States shall have jurisdiction of all causes, civil and
          criminal, brought by the United States that arise under the provisions of this subchapter.
          It shall be the duty of the United States attorney of the proper district to prosecute every
          such suit when brought by the United States. . . .

 8   U.S.C.A.    §   1329 (West).

          In assessing Petitioner's argument that Decedent and Respondent's marriage should be

deemed void because it was an illegal agreement to circumvent federal immigration law, initially

we find that Petitioner's invocation of 8 U.S.C.A.              §   1325(c) as a basis for invalidating the

marriage between Decedent and Respondent raises jurisdictional concerns. Federal immigration

law vests the federal district courts with exclusive jurisdiction of all determinations under                 8

U.S.C.A.    §   1325(c),4 which is in line with the general principle that "[i]mmigration is a matter of

exclusive federal jurisdiction." See        8   U.S.C.A.   §    1329 (West); Ruiz v. Unemployment Comp. Bd

ofReview,       911 A.2d 600, 603 (Pa. Commw. Ct. 2006). We believe, therefore, that ruling on this

basis in the present case would infringe on the federal judiciary's exclusive jurisdiction over

immigration matters.5

         Further, we see fundamental flaws in Petitioner's illegal contract argument. First, we

find that the record does not support the theory that the marriage was entered into for the purpose

of circumventing federal immigration law. Additionally, the principle cited by Petitioner, i.e.


 It should be noted that if we were to accept Petitioner's theory that the marriage between Decedent and Respondent
was nothing more than a contract between them to violate U.S.C.A. § 1325(c), then we would thereby in practicality
be making the determination that Decedent and Respondent did in fact violate U.S.C.A. § 1325(c). Further, we also
note that as a criminal statute, such a finding of culpability under U.S.C.A. § 1325(c) would require the higher
burden of proof of being proven beyond a reasonable doubt. See United States v. Islam, 418 F.3d 1125, 1127 (10th
Cir. 2005) (On appeal the issue was "whether a reasonable jury could have found Defendant guilty of marriage fraud
beyond a reasonable doubt.").
 In this context Petitioner almost exclusively cites to federal cases, the majority of which involve prosecution by the
United States government. See Petitioner's Proposed Findings of Fact and Conclusions of Law as to Lakpa Sherpa's
Unclean Hands and Void Marriage, pp. 42-44.

                                                           12
    "an agreement between parties which violates a provision of a statute, or which cannot be

    effectively performed without violating said statute, is illegal, unenforceable, and void ab initio,"

    naturally applies when an agreement itself violates a statute or performance of such would cause

    violation of a statute. Gramby v. Cobb, 282 Pa. Super. 183, 188, 422 A.2d 889, 892 (1980).

    However, to accept Petitioner's theory of relief within the context of marriage, we would have to

    accept the argument that the agreement to marry, i.e. an agreement between two consenting

adults to take one another as each other's spouse, can in itself be a violation of a statute. We

would not dispute that an agreement between two people to become married solely in order to

circumvent federal immigration law could be held void ab initio as an illegal contract and would

not be enforceable; however, this must be distinguished from the agreement to marry itself.

Here, we are not only aided by the fact that the marriage between Decedent and Respondent was

"entered into ceremonially," but the record also supports a finding that there was an agreement

between Decedent and Respondent to take one another as each other's spouse, an agreement

which in itself cannot be said to amount to a violation of any statute or established law. 6 In re

Gargesi Estate, 474 Pa. 237, 240-41, 378 A.2d 307, 309 (1977).

             Based on the totality of the foregoing, we do not find Petitioner's argument, that the

marriage between Decedent and Respondent should be deemed void ab initio due to the fact that

it was allegedly an illegal agreement, to be a valid basis to deny recognition            of the marriage.

       II)      Unclean Hands

             Petitioner raises two arguments in asserting that Respondent should be denied her spousal

share due to the doctrine of unclean hands: (1) Respondent's hands are unclean due to her

allegedly committing marriage fraud and (2) Respondent's hands are unclean due to her making


6We further note that the record does not establish the existence of any agreement between Decedent and
Respondent to enter into their marriage solely for the purpose of aiding Respondent in evading immigration laws.

                                                        13
"willful and 'material representations regarding the bona fides of her alleged marriage to the

Decedent, which clearly shows she is acting deceitfully regarding the matter in controversy."

        "In the exercise of the limited jurisdiction conferred on it by statute, it is plain that the

Orphans' Court must apply the rules and principles of equity[,] [t]hus, the familiar equity maxim

`he who comes into a court    of equity must come with clean hands' applies to matters within the

Orphans' Court's jurisdiction." In re Estate of Pedrick, 505 Pa. 530, 543, 482 A.2d 215, 222

(1984) (internal citations omitted). "The maxim itself is derived from the unwillingness of a

court to give relief to a suitor who has so conducted himself as to shock the moral sensibilities of

the judge, and it has nothing to do with the rights or liabilities of the parties." Id. (internal

quotation marks omitted). "[T]he clean hands doctrine does not bar relief to a party merely

because his conduct in general has been shown not to be blameless; the doctrine only applies

where the wrongdoing directly affects the relationship subsisting between the parties and is

directly connected with the matter in controversy." Id "It does not apply to collateral matters

not directly affecting the equitable relations which exist between the parties." Id Further, the

unclean hands doctrine "necessarily gives wide range to the equity court's use of discretion," and

the court "is free to refuse to apply the doctrine if a consideration of the entire record convinces

[it] that an inequitable result will be reached." Shapiro   v.   Shapiro, 415 Pa. 503, 507, 204 A.2d
266, 268 (1964).

       We find Petitioner's assertion that Respondent should be found to have unclean hands

due to the allegations of her committing marriage fraud to lack merit. In addition to the reasons

discussed above for not finding the marriage void, we do not believe there is sufficient evidence

to invalidate the marriage between Decedent and Respondent based upon Petitioner's allegations

of immigration fraud. Although the record indicates that the marriage in question was not


                                                   14
traditional in many respects, the retard is replete with evidence that there undisputedly was a

marriage between Decedent and Respondent within the eyes of the law. There was testimony

that Decedent wanted to marry Respondent, and wanted to do so for companionship. N.T.

9/28/16, pp. 53-54, 86, 168-169; N.T. 9/29/15, p. 126, 161-162. There was also testimony that

Respondent wanted to marry Decedent for stability, support, and companionship. N.T. 7/15/16,

pp. 10-11. Further, there was no testimony establishing an agreement between Decedent and

Respondent to marry for the sole purpose of helping Respondent circumvent federal immigration

laws. We also note that there was no evidence presented establishing that a federal agency ever

concluded that the marriage between Decedent and Respondent ran afoul of federal immigration

law. Accordingly, we do not believe it would be an appropriate use of our discretion to deny

Respondent's spousal share claim due to allegations of marriage fraud in light of the totality of

the record.

        Petitioner also asserts Respondent's conduct throughout the course of this litigation as a

basis to deny Respondent's spousal share claim under the doctrine of unclean hands. In support

of this position, Petitioner largely restates her overarching theory of the case and asserts

allegations of misconduct, in many instances without citing to the record to substantiate said

allegations. See Petitioner's Proposed Findings of Fact and Conclusions, pp. 51-54. She further

urges the Court to infer nefarious intent simply due to the unconventional nature of the marriage.

See Petitioner's Proposed Findings   of Fact and Conclusions, pp. 51-54. While the Court does

recognize that Respondent was by no means a flawless party throughout the course of this

litigation, "[t]he clean hands doctrine   []   does not require that a [party] be denied equitable relief

merely because his conduct has been shown not to have been blameless." Stauffer            v.   Stauffer,

465 Pa. 558, 575, 351 A.2d 236, 244 (1976). We find that Respondent's conduct throughout the



                                                      15
     course of this case does not rise to a level which bars Respondent on equitable grounds from

     exercising her right to her statutorily entitled spousal share.

     CONCLUSION

             Based upon the reasons stated herein, we find that Petitioner's request to (1) annul the

     marriage between Decedent and Respondent on the basis of Petitioner's allegations that the

     marriage between Decedent and Respondent was a "sham" in order to perpetrate immigration fraud

     or (2) strike Respondent's claim for her elective share of the Decedent's estate via the doctrine of

     unclean hands, should be denied.        Accordingly, we issue the attached Decree denying and

    dismissing Petitioner's Petition to (1) Strike Lakpa Sherpa's Claim to be Recognized as Decedent's

     Surviving Spouse because the Alleged Marriage between Lakpa Sherpa and Decedent is

     Fraudulent and therefore Void under 23 Pa.C.S.A.       §   3304(a)(3)[,] and (2) Strike Lakpa Sherpa's

    Claim Against Decedent's Estate Pursuant to 20 Pa.C.S.A.           §   2507(3) because Decedent's Last

     Will and Testament was Drafted in Contemplation        f    his Future Marriage to Lakpa Sherpa; and

     Petitioner's "Order to Show Cause" requesting that the Court strike Respondent's spousal share

    claim with prejudice pursuant to her allegation that Respondent is in violation of the doctrine of

    unclean hands.



                                                       BY THE COURT:


                                                                                      ,    jiCA-73,

            Date                                        C. THEODORE FRITS CH, X-ADMN. J.



 N.B. it is your responsibility
to notify all interested parties
    of the above action.


                                                       16
                                                                               Circulated 04/10/2018 02:27 PM




       IN THE COURT OF COMMON PLEAS OF BUCKS COUNTY, PENNSYLVANIA
                          ORPHANS' COURT DIVISION


         In re: ESTA'T'E OF GENE B. ROSMARIN,          :


                Deceased                               :   No. 2014-0441




                                              OPINION

        Appellant, Barbara Nolan, Executrix of the Estate of Gene Barclay Rosmarin, (hereinafter,

 "Appellant"), has filed an appeal to the Superior Court of Pennsylvania from this Court's March

 3, 2017 Decree denying   Appellant's Petition to (1) Strike Lakpa Sherpa's (hereinafter "Appellee")

 Claim to be Recognized as Gene B. Rosamarin's (hereinafter "Decedent") Surviving Spouse

 pursuant to 23 Pa.C.S.A. § 3304(a)(3); (2) Strike Appellee's claim against Decedent's estate

pursuant to 20 Pa.C.S.A.   §   2507(3), and (3) Appellant's "Order to Show Cause" requesting that

the Court strike Appellee's spousal share claim pursuant to the doctrine of unclean hands. This

Opinion is filed pursuant to Pennsylvania Rule of Appellate Procedure 1925(a).

                           SUBSEQUENT PROCEDURAL BACKGROUND

        On March 7, 2017, this Court issued a Decree and Memorandum Opinion that denied

Appellant's Petition to (1) annul the marriage between Decedent and his second-wife, Appellee

Lakpa Sherpa, (2) strike Appellee's claim for her elective share of the Decedent's estate under the

doctrine of unclean hands, and (3) Appellant's "Order to Show Cause" requesting that the Court

strike Appellee's spousal share claim pursuant to the doctrine of unclean hands. On March 23,

2017, Appellant filed a post-trial motion pursuant to Pa. R.C.P. 227.1 requesting this Court

reconsider our ruling denying Appellant's "Order to Show Cause." By Order issued March 29,

2017, we denied Appellant's post -trial motion.
               CONCISE STATEMENT OF MATTERS COMPLAINED OF ON APPEAL

         Appellant filed a statement of matters complained of on appeal (hereinafter "concise

 statement" or "Rule 1925(b) Statement") on or about April 24, 2017, approximately twenty-four

 days after filing his Notice of Appeal and twenty days after our April 3, 2017 Order directing her

 to file and serve the concise statement.

        Preliminarily, we observe that an appellant may waive all issues complained of on appeal,

 when an appellant files a concise statement containing a voluminous number of lengthy issues in

 an effort to overwhelm and confuse the trial court. Tucker v. R.M. Tours, 2007 Pa. Super. 352,

 939 A.2d 343 (2007), affd 602 Pa. 147, 977 A.2d 1170 (2009).         Such a voluminous concise

statement may indicate a deliberate attempt to circumvent the meaning and purpose of

Pennsylvania Rule of Appellate Procedure 1925 and to overwhelm and frustrate the court system.

Jiricko v, Geico Ins. Co., 2008 Pa. Super. 63, 947 A.2d 206 (2008).

       We further recognize that "[t]he extreme action of dismissal should be imposed by an

appellate court sparingly, and clearly would be inappropriate when there has been substantial

compliance with the rules and when the party [moving for quashal of the appeal] has suffered no

prejudice." In re K.T.E.L., 983 A.2d 745, 747 (Pa. Super. Ct. 2009) quoting Stout     v.   Universal

Underwriters Ins. Co., 421 A.2d 1047, 1049 (Pa. 1980)).

       In Appellant's concise statement, she raises twenty-seven (27) issues in a case involving

the basic questions of whether a marriage should be deemed valid and whether the surviving

spouse should be permitted to take a spousal share of a decedent's estate. The great majority of

the issues raised appear to address, seriatim, virtually every conclusion that we reached in our

sixteen -page Memorandum Opinion. As such, we perceive that Appellant's concise statement is

overly broad and all encompassing, and suggest that this appeal could be dismissed due to the



                                                2
voluminous nature of the statement itself.

       Assuming arguendo that Appellant's concise statement does not warrant dismissal due to

its voluminous nature, we will address Appellant's allegations of error as stated in her concise

statement, which we set forth verbatim, as follows:

               1.    The Court of Common Pleas of Bucks County, Orphans' Court, erred in its legal
                     conclusion that "[u]nder 23 Pa. C.S.A. §3304(a)(3), 'a marriage [is] void only
                     where one of the parties lacked capacity to consent or did not intend to assent to the
                     marriage.' In Interest of Miller, 301 Pa. Super. 511, 524-25,448 A.2d 25, 31-32
                     (1982)(internal citations and quotations omitted)[]", which was entered in
                     derogation of well -settled principles of statutory construction and was based on
                     improper application of statutory interpretation and the plain meaning of 23 Pa.
                     C.S.A. §3304(a)(3).

          2.         The Orphans' Court erred in its legal conclusion that 23 Pa. C.S.A. § 3304(a)(3)
                     does not function to annul marriage undertaken solely to defraud United/ States
                     Citizenship and Immigration Services (UUSCIS) based upon lack of capacity to
                     consent to a marriage void for illegality.

          3. The Orphans' Court erred in its reliance on In Interest of Miller, 301 Pa. Super.
511, 448 A.2d 25 (1982) to modify the plain language of 23 Pa. C.S.A.
             §3304(a)(3), the holding of which related to the interpretation of a prior statute
                    concerning voidable marriages and not a void marriage.

          4. The Orphans' Court erred in its legal conclusion that In Interest of Miller, 301 Pa,
             Super. 511, 448 A.2d 25 (1982), stands for the proposition that a marriage entered
             into to defraud United Sates Citizenship and Immigration Services (USCIS) does
             not render invalid a marriage that followed the formal trappings of a marriage
             contract but could not constitute a valid marriage by reason of the illegal purpose
                    of the marriage contract.

          5.        The Orphans' Court erred in its legal conclusion that a party can consent to enter
                    into a contract of marriage for an unlawful purpose.

          6.        The Orphans' Court erred in its legal conclusion that "Even if Decedent and
                    Respondent did enter into their marriage for an allegedly fraudulent purpose, as
                    asserted by Petitioner, the fact that the 'sole purpose was to practice a fraud...does
                    not bring the marriage within [what is now Section 3304(a)(3).Th In Interest of
                    Miller, 301 Pa. Super. 511, 521, 448 A.2d 25, 29-30 (1982)."

          7.        The Orphans' Court erred in its legal conclusion that "even if their motive in getting
                    married was questionable, their motive alone cannot invalidate an otherwise valid
                    marriage under 263 Pa. Stat. and Cons. Stat. ann. § 3304(a)(3)."

                                                       3
                                                                 against the weight of
8.    The Orphans' Court committed reversible error when it went
                                                                   the theory that the
      the evidence to conclude that the record does not support
                                                                  federal immigration
      marriage was entered into for the purpose of circumventing
                                                          admitted   the marriage was
      law when an IRS -enrolled agent testified Decedent
      undertaken solely to defraud USCIS.
                                                                    between Decedent
9.    The Orphans' Court erred in its legal conclusion the marriage
                                                                      the fact that the
      and Respondent should not be deemed void ab initio despite
                                                                        to marry is not
      marriage was an illegal agreement, reasoning an illegal agreement
      a valid basis to deny recognition of the marriage.

10. The Orphans' Court erred in ruling that it could
                                                     not render a decision on whether the
                                                                      to circumvent
     marriage was void because it was an illegal agreement undertaken
                                                                      on the federal
     federal immigration law because such a decision would infringe
     judiciary's exclusive jurisdiction over immigration matters.
                                                  against the weight         of the evidence
11. Whether the Orphans' Court erred when it went
                                                                     marriage between
     to hold that there was insufficient evidence to invalidate the
     Decedent and Respondent based upon Petitioner's evidence
                                                                of immigration fraud.

                                                                          on improper
12. The    Orphans' Court erred in rendering the conclusion of law based
                                                        undisputedly  was  a marriage
     application of statutory interpretation that there
                                                            law, in derogation of well-
     between Decedent and Respondent within the eyes of the
     settled principles of squatty construction.
                                                                        there was "no
13. The    Orphans' Court clearly abused its discretion in holding that
                                                              and Respondent to marry
     testimony establishing an agreement between Decedent
                                                             immigration laws[]" when
     for the sole purpose of helping Respondent circumvent
                                                         record without objection that
     there was substantial testimony admitted into the
                                                              of circumventing federal
     Decedent and Respondent married for the sole purpose
     immigration laws.

14. The Orphans' Court abused its discretion by
                                                failing to deny Respondent's spousal
                                                                               called
                                                                  when Respondent
     share claim based on the doctrine of unclean hands
                                                                herself in order to testify in
     witnesses, such as Ang Chokpa Sherpa, who perjured
                                                                shared information with her
     support of the marriage and admitted that Respondent
     prior to her prior [sic] to having testified, in violation
                                                                of the Court's sequestration
     Order.
                                                                       Petition to strike
15. The   Orphans' Court abused its discretion in denying Petitioner's            called
                                                               when  Respondent
     Respondent's spousal share claim based on unclean hands
     her cousin, Ang Chokpa Sherpa, to testify in support
                                                           of her alleged marriage and
                                                                       contradicted by
     Mg Chokpa Sherpa's testimony was false and was plainly      Mg Chokpa Sherpa's
     documents entered into evidence on the record, including
     claim that she was not in Nepal for Decedent and
                                                      Respondent's wedding, which was
                                                                             USCIS
     controverted by a letter written by Ang. Chokpa Sherpa and submitted to
     stating that she as a witness to the wedding.

16, The Orphans' Court Order and Decision went against the weight of the
                                                                         documentary
                                               representations to immigration  about
    evidence showing that Decedent made false
                                                                                  false
    the bona fides of the alleged marriage, Respondent's family made
    representations to immigration about the alleged union, and Decedent's tax preparer
                                                                                    his
    testified that Decedent admitted he had committed marriage fraud to help
                                                                      for  her  cousin,
    girlfriend, Mg Chokpa Sherpa, obtain immigration statute
    Respondent, and is clear error.

17. The  Orphans' Court erred in relying upon In re Manfredi's Estate, 399 PA. 285, 291,
                                                                                      is a
    159 A.2d 697, 700 (1960), for the proposition that marriage in Pennsylvania
                                                      each other  for Husband   [sic] and
    civil contract by which a man and a woman take
                                                                                        of
    wife, but failing to acknowledge that a civil contract in the Commonwealth
    Pennsylvania for an illegal purpose is void.

18. The  findings of fact made buy the Orphans' Court went against the weight of the
    evidence and the Court relied primarily on hearsay testimony from Resporident's
                                                                                into
    friends and cousin, rather the documentary evidence that the Court admitted
                                                                      Orphans' court
    evidence and which controverts Respondent's claim. Therefore, the
    made clear error.

19. The  Orphans' Court erred by asserting the position that a party's reason or entering
                                                                            is not relevant
    into a marriage, including in order to circumvent immigration laws,
    to the findings of whether there was an intention to many and
                                                                        ruling upon In re
    Gower's Estate, 445 Pa. 554, 557, 284 Aid 742, 744 (1971)          in support of that
    erroneous position.

20. The Orphans' Court erred in holding that Petitioner's argument
                                                                        that the marriage
                                                                           because it was
    between Decedent and Respondent should be deemed void ab initio
    an illegal agreement, is not a valid basis to deny recognition of a marriage
                                                                                  because
    an agreement to marry cannot in itself be a violation of a statute.

21. The Orphans' Court erred in holding that Respondent had clean
                                                                  hands because there
                                                                          and calling
    was ample evidence that Respondent was lying about material issues
                                                                             subsisting
    witnesses to lie on her behalf, which directly affected the relationship
    between the parties to the litigation.
                                                                           hands after
22. The Orphans' Court erred in failing to apply the doctrine of unclean
                                                                         the course of
    finding the Respondent was "by no means a flawless party throughout
                                                               record established  that
    this litigation", and when the evidence admitted into the
                                                                               directly
    Respondent and her cousin, Ang Chokpa Sherpa, lied under oath, thus
    affecting the relationship subsisting between the parties.
                                                                    annul the marriage
23. The Orphans' Court erred in denying Petitioner's request to (1)

                                        5   '
                                                                            allegations that the
             between Decedent and Respondent on the basis of Petitioner's
                                                                         in order to perpetrate
             marriage between Decedent and Respondent was a "sham"
                                                                           elective share of the
             immigration fraud, and (2) strike Respondent's claim for her
             Decedent's estate via the doctrine unclean hands,
                                                                       26, 2016 request to admit
        24. The Orphans' Court erred in denying Petitioner's October
                                                                          daughter, cousin, Ang
            into evidence affidavits prepared by Respondent's mother,
                                                                             26, 2016 transcript,
            Chokpa Sherpa, and the Decedent. On Page 21-22 of the    October
                                                                                       previously
            Respondent acknowledge [sic] that the Immigration Application
                                                                                affidavits. These
            admitted into evidence was authentic, but objected to these
                                                                     Koretzky,  who obtained an
            additional affidavits were produced by Detective John
                                                                          USCIS (pg. 35) during
            official copy of Respondent's Immigration Application from
                                                                       admitted as I was a more
            the course of his investigation and these should have been
                                                                     these  affidavits evidenced
            complete version of the immigration packet. Further,
                                                                        Ang Chokpa Sherpa, and
            material misrepresentations by Respondent and her cousin,
             were therefore highly probative and the denial of same prejudicial to Petitioner.

                                                                 to find that Lakpa Sherpa had
         25. The Orphans' Court abused its discretion by failing
                                                                           26. 2016 that Lakpa
             unclean hands when Detective Koretzky testified on October            and that the
                                                                          Security
             Sherpas fraudulent activity was uncovered by Homeland                     a natural
                                             in broken English-the Decedent      being
             Decedent's affidavit was written
             born citizen of the United States.
                                                                 objection to the testimony of
         26. The Orphans' Court erred in sustaining Respondent's                     testimony
                                                                    transcript), which
             Lynne Jones on July 13, 2016 as hearsay (page 11-12 of
                                                                   prior to testifying in this case
             went to Cathy Bassiouni's then existing state of mind
             that the alleged marriage was not bona fide.
                                                             entered on Macli 3, 2017 be Vacated
         27. Petitioner respectfully requests that the Order
                                                                   consistent with the ruling of the
             [sic] and that the matter be remanded for a new trial
             Superior Court.

                                          DISCUSSION

                                                           issues Appellant raises were directly
       From the onset, we believe that the majority of the
                                             7, 2017.        To the extent that Appellant's concise
addressed in our Memorandum Opinion of March
                                                         by the Memorandum Opinion, we will
statement raises issues that were not directly addressed
                                                       we classify these issues into three topics:
address them separately below. For ease of discussion
                                                 (2) the non -admission of affidavits prepared by
(1) claims that are too vague to warrant review,

                                             Decedent, and (3) the sustaining of Appellee's
Appellee's mother, daughter, cousin, and the


                                                  6
objection to the testimony of Lynne Jones because such testimony was hearsay that did not fall

within the then existing state of mind hearsay exception. With respect to the remainder
                                                                                        of

Appellant's claims, we attach our March 7, 2017, Memorandum Opinion hereto in support of our

decision.

                                             Vague Issues

        We suggest that certain issues raised by Appellant in her 1925(b) Statement of
                                                                                       Errors

Complained of on Appeal are too vague and unspecific to merit review.              This circumstance

ultimately leaves the Court to guess as to what the issues are Appellant wishes to raise on appeal.

       Pennsylvania Rule of Appellate Procedure I 925(b)(4) reads, in relevant part:

               (4) Requirements; waiver.

                        (i) The Statement [of errors complained of on appeal] shall set forth only
                        those rulings or errors that the appellant intends to challenge.
                        (ii) The Statement shall concisely identify each ruling or error that the
                        appellant intends to challenge with sufficient detail to identify all pertinent
                        issues for the judge. The judge shall not require the citation to authorities;
                        however, appellant may choose to include pertinent authorities in the
                        Statement.

Pa.R.A.P. 1925(6)(4).

       "[T]he question of what constitutes a sufficient 1925(b) statement [has been considered]
                                                                                         must
on many occasions, and it is well -established that [an] [a]ppellant's concise statement

                                                                                             345,
properly specify the error to be addressed on appeal." In re A.B., 2013 Pa. Super. 43, 63 A.3d
                                                                                     denied,
350 (2013) quoting Commonwealth v. Hanslev, 24 A.3d 410, 415 (Pa.Super.2011), appeal
                                                                     be specific enough for
613 Pa. 642, 32 A.3d 1275 (2011)). "'The Rule 1925(b) statement must

the trial court to identify and address the issue an appellant wishes to raise on appeal,'
                                                                                           and a court

                                                                                    guess what
"may find waiver where a concise statement is too vague." Id. "'When a court has to

issues an appellant is appealing, that is not enough for meaningful           review.' Id (qubting


                                                   7    '
    Commonwealth v. Dowling, 778 A.2d 683, 686 (Pa.Super.2001)). Further,' [a] Concise Statement

    which is too vague to allow the court to identify the issues raised on appeal is the functional

   equivalent of no Concise Statement at all.'" Id. The Rule 1925(b) statement must be sufficiently

   detailed enough so that a judge may write an opinion. Burgoyne v. Pinecrest Cmty. Ass'n, 2007
Pa. Super. 132, 924 A.2d 675, 678 (2007) citing Commonwealth v. Reeves, 907 A.2d 1, 3

   (Pa.Super.2006)); 202 Island Car Wash, L.P. v. Monridge Const., Inc., 2006 Pa. Super. 362, 913
A.2d 922, 925 (2006) quoting Commonwealth v. Lemon, 804 A.2d 34, 38 (Pa.Super.2002)).

            Here, Appellant raises numerous vague issues that preclude meaningful review. In

  particular, issues twelve', fourteen2, eighteens, twenty-one4, and twenty-twos lack the requisite

  specificity to enable this Court to conduct a thorough analysis. What Appellant provides are

  merely conclusory accusations that are neither specific in subject matter nor in identifying where

 in the record such issues are found. In particular, issue twelve accuses this Court                         of improper
 statutory interpretation.        Appellant does not cite a specific statute or explain how this Court

 specifically misapplied said statute. Issue eighteen alleges that this Court made findings of fact

 that went against the weight of the evidence in relying on hearsay testimony rather than



  I Issue 12 alleges, "Mile Orphans' Court erred in rendering the conclusion
                                                                                   of law based on improper application of
 statutory interpretation that there undisputedly was a marriage between Decedent and Respondent within the eyes of
 the law, in derogation of well -settled principles of squatty construction."
  2 Issue 14 alleges, "[t]he Orphans' Court abused its discretion
                                                                      by failing to deny Respondent's spousal share claim
 based on the doctrine of uncleah hands when Respondent called witnesses, such as Ang Chokpa Sherpa, who perjured
 herself in order to testify in support of the marriage and admitted that Respondent shared information with her prior
 to her prior [sic] to having testified, in violation of the Court's sequestration Order."
 3 Issue 18 alleges, "[t]he findings of fact made by the Orphans'
                                                                      Court went against the weight of the evidence and the
 Court relied primarily on hearsay testimony from Respondent's friends and cousin, rather the documentary evidence
 that the Court admitted into evidence and which controverts Respondent's claim. Therefore, the Orphans' court made
 clear error."
 4 Issue 21 alleges, "[t]he Orphans' Court erred in holding that
                                                                     Respondent had clean hands because there was ample
evidence that Respondent was lying about material issues and calling witnesses to lie on her behalf, which directly
affected the relationship subsisting between the parties to the litigation."
3 Issue 22 alleges, "[t]he Orphans' Court erred in failing to apply the doctrine of
                                                                                           unclean hands after finding the
Respondent was "by no means a flawless party throughout the course of this litigation", and when the evidence
admitted into the record established that Respondent and her cousin, Ang Chokpa Sherpa, lied under oath, thus directly
affecting the relationship subsisting between the parties."

                                                            8
                                                                hearsay evidence this Court
documentary evidence. Appellant does not identify what specific

allegedly erroneously relied upon.
                                                                             perjured themselves.
       Issues fourteen, twenty-one, and twenty-two all allege that witnesses
                                                                      the specific portion of the
In making such allegations, Appellant neither specifically identifies

                                                                were to attempt to write an opinion
testimony that is suspect nor cites to the record. If the Court
                                                                      guess the specifics of such
based on Appellant's vague perjury allegations, we would be forced to
                                                                  behalf. We suggest that the
claims. Ostensibly, we would be drafting arguments on Appellant's
                                                                    waived.
aforementioned issues Appellant raises are so vague as to be deemed

                                          The Affidavits

                                                                       that we erred in denying
       Issue twenty-four of Appellant's Rule 1925(b) Statement alleges
                                                                       daughter, cousin, and
Appellant's request to admit affidavits prepared by Appellee's mother,
                                                         a more complete version of the
Decedent. Appellant argues that these affidavits offered

immigration applications that were already admitted into evidence.
                                                                   Appellant also argues that the

                                                           have evidenced that both Appellee
affidavits created by Appellee and Ang Chokpa Sherpa would
                                                                  the course of the
and Ang Chokpa Sherpa made material misrepresentations throughout

proceedings. We suggest that denying Appellant's request was proper.
                                                                            issues is settled.
       Under Pennsylvania law, the standard of review governing evidentiary
                                                                    court's sound discretion, and
The decision to admit or exclude evidence is committed to the trial
                                                                court abused that discretion. A
evidentiary rulings will only be reversed upon a showing that a
                                                               an appellate court might have
finding of abuse of discretion may not be made "merely because
                                                                  unreasonableness, or partiality,
reached a different conclusion, but requires a result of manifest

prejudice, bias, or        or such lack of support so as to be clearly erroneous." Commonwealth

v. Koch, 630 Pa. 374,   383-84, 106 A.3d 705, 710-11 (2014) quoting Commonwealth v. Laird


                                                 9
605 Pa. 137, 988 A.2d 618, 636 (2010); See also Commonwealth v. Sanchez, 614 Pa. 1, 36 A.3d
24, 48 (2011). Matters within the trial court's discretion are reviewed on appeal under a deferential

standard, and any such rulings or determinations will not be disturbed short of a finding that the

trial court "committed a clear abuse of discretion or an error of law controlling the outcome of the

case." Commonwealth v. Chambers 602 Pa. 224, 980 A.2d 35, 50 (2009) (jury instructions).

       Furthermore, hearsay is a statement, other than one made by the declarant while testifying

at the trial or hearing, offered in evidence to prove the truth of the matter asserted. Commonwealth

v. Watley 2016 Pa. Super. 311, 153 A.3d 1034 (2016) citing Pa. R. Evid. 801(c). The admissibility

of out -of-court statements by an unavailable witness turns, not upon the presence or absence of

indicia of reliability, but upon a determination of whether the statements are testimonial for

nontestimonial in nature. In re N.C., 2013 Pa. Super. 229, 74 A.3d 271 (2013), affd, 629 Pa. 475,

105 A.3d 1199 (2014).

       In the instant case, the affidavits at issue could not be properly authenticated. The affidavits

were also testimonial in nature. Trial testimony revealed that Detective Koretzky received the

affidavits from another governmental agency. Detective Kortetzky could neither establish the

affidavits' veracity nor could he indicate what specific material misrepresentations the affidavits

might contain. N.T. 10/26/16 pp 35-42. Appellant also sought to introduce these affidavits on the

last day of hearings without providing Appellee sufficient notice to evaluate the affidavits.

Moreover, the affidavits themselves constitute inadmissible hearsay as Appellant would have the

court admit these affidavits for the truth of the content they assert. This court is aware of no

hearsay exception that would have permitted the affidavit to become part of the record.

Accordingly, we suggest that it was proper to deny Appellant's request to admit into evidence the

affidavits of Appellee's mother, daughter, cousin, and the Decedent.



                                                  10
                           Appellee's objection to the testimony of Lynne Jones
                                                              alleges that this Court erred in
       Issue twenty-six in Appellant's Rule 1925(b) Statement
                                                                because such testimony was
sustaining Appellee's objection to the testimony of Lynne Jones
                                                           We suggest that Appellant's position
admissible under the then state of mind hearsay exception.

lacks merit.
                                                                 does not preclude statements
       Under Pennsylvania law, the rule against hearsay evidence

                                                        Pa.R.B. 803. Under this rule:
concerning the declarant's then-existing state of mind.

                 "A statement of the declarant's then -existing state
                                                                      of mind (such as motive, intent
                                                                              as mental feeling, pain,
                 or plan) or emotional, sensory, or physical condition (such
                 or bodily health), but not including a statement of
                                                                       memory or belief to prove the
                                                                        the validity or terms of the
                 fact remembered or believed unless it relates to
                 declarant's will." Pa.R.E. 803.

There are ordinarily three instances in which the state
                                                           of mind exception to the hearsay rule is

                                                        when that state of mind is an issue directly
applicable: (1) to prove the declarant's state of mind
                                                              that a declarant did a particular act that
related to a claim or defense in the case; (2) to demonstrate
                                                             made the statement; and (3) an out of
was in conformity with his or her statement after having
                                                         is admissible in the limited instance where
court statement related to the person's memory or belief
                                                        or terms of the declarant's will. Schmalz v.
it relates to the execution, revocation, identification
                                                   52, 67 A.3d 800 (2013) citing Pa. R.E. 803.
Manufacturers & Traders Trust Co., 2013 PA Super
                                                            admissible under the state of mind
"[The determination of whether out -of-court statements are
                                                             of the trial court and will be reversed
exception to the hearsay rule is within the sound discretion
                                                           v. Begley, 566 Pa. 239, 780 A.2d 605,
only upon an abuse of that discretion." Commonwealth

623 (Pa,2001).

        In the instant case, a careful review   of the trial record indicates that it was proper to sustain

                                                    the contents of a telephone conversation by
Appellee's objection. Appellant sought to introduce


                                                     11
                                                                         Ms. Bassiouni, as the
  and between Lynne Jones and Cathy Bassiouni. N.T, 07/13/16. pp. 10-13.
                                                                          between Appellee and
 declarant, was allegedly commenting on the circumstances of the marriage
                                                                         conversation under the
 the Decedent. Accordingly, it would be improper to admit content of the
                                                                               an issue directly related
  state of mind hearsay exception because the declarant's state of mind is not
                                                                             that revealed her mental
 to   a   claim or defense in the case. Bassiouni was not making a statement
                                                                       condition. The telephone
 state or a statement that conveyed an emotional, sensory, or physical
                                                                               in a particular act
 conversation was also not proffered to demonstrate that the declarant engaged
                                                                         respect to its execution,
 in conformity with the statement, Furthermore, the Decedent's will with
                                                                                 that Appellant sought
 revocation, identification, or terms were not an issue in the case. It is clear

 to use the then existing state   of mind exception as a conduit to admit the telephone conversation's
                                                                        The rule against hearsay
 contents which Appellant hoped to be admitted as substantive evidence.
                                                                           the use an out -of -court
 strictly prohibits such conduct as Appellant would have this court permit
                                                                           applies. We therefore
 statement for the truth of the matter asserted where no hearsay exception

 suggest that sustaining Appellee's objection was proper.

                                                 CONCLUSION

                                                                        forth in our attached
            Based upon the foregoing and for the reasons previously set
                                                                   appeal should be dismissed.
  Memorandum Opinion of March 7, 2017, we suggest that the present



                                                          BY THE COURT:




           5 /at= 10.611                                       THEODORE FRITSCH, JR., ADMIN. J
              DATE                                        C.




 N.B. It is your responsibility
to notify all interested parties
    of the above action.
                                                     12